United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1573
Issued: July 29, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 2, 2014 appellant, through counsel, filed a timely appeal from a May 15, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
neck or lower back condition in the performance of duty.
FACTUAL HISTORY
This is the second appeal before the Board. On October 12, 2011 appellant, then a
51-year-old mail carrier, filed a Form CA-2a claim for recurrence of disability, alleging that he
sustained a recurrence of disability on October 8, 2011 due to a January 28, 2011 work injury. In
1

5 U.S.C. § 8101 et seq.

his recurrence claim, he alleged that he sustained pain up and down his arms, spine, and back
while he was casing mail. Appellant stopped work on October 8, 2011.2
By letter dated December 27, 2011, OWCP advised appellant that his case would be
converted to a claim for a traumatic injury given the description provided by him on the Form
CA-2a constituted a new injury. In a January 27, 2012 decision, it denied his claim that he
sustained a medical condition in the performance of duty. Regarding the reason for the denial,
OWCP stated that appellant had not established the factual component of his claim. It stated,
“Specifically your case is denied because the evidence is not sufficient to establish that the
event(s) occurred as you described. The reason for this finding is that you did not submit a
statement describing in detail how your injury occurred. It is unclear what workplace incident
caused your claimed condition.” Appellant requested reconsideration.
In a January 16, 2012 report, Dr. Sebastian Lattuga, Board-certified in orthopedic
surgery, reported that appellant had daily, constant, and persistent complaints of neck, back, arm,
and leg pain with upper and lower extremity radiation and associated numbness, tingling, and
dysesthesias noting these complaints stemmed from a work-related head, neck, and back injury
he sustained on January 28, 2011. He advised that appellant had been severely symptomatic
since the accident and rated the pain as an eight on a scale of 1 to 10. Appellant related that the
pain was aggravated by daily activities such as lifting, carrying, bending, standing/sitting for
prolonged periods of time, and ascending/descending stairs. Dr. Lattuga diagnosed cervical
spine sprain, radiculopathy, and a herniated nucleus pulposus. He prescribed continued
chiropractic care and physical therapy and discussed possible surgical intervention with
appellant.
Appellant submitted a February 20, 2012 statement in which he asserted that he returned
to limited-duty work in September 2011. He noted that, due to the damaged disc in his lower
back, the sitting and standing required by this job was causing the disc in his back to rub against
the spine. Appellant further stated that reaching up and down to sort and case mail made his
neck hurt and sent sharp pains to his head.
In a May 31, 2012 decision, OWCP affirmed its January 27, 2012 decision, noting, “Your
statement does not support that you suffered a head, back, or neck condition due to a specific
work incident on October 8, 2011…. While you did provide a new statement, you still have not
described a specific work incident on October 8, 2011. Nor does the medical evidence of file
diagnose a condition in connection with the claimed incident. As such, it cannot be established
that an incident occurred at the time, place, and in the manner alleged.” Appellant again
requested reconsideration.
In a December 6, 2012 statement, appellant indicated that his job required him to sort and
case mail before delivery. He stated that these tasks required him to stand, sit, reach up, bend
down, reach up from side to side, and look up and down constantly. Appellant complained that
because of the previously damaged disc in his lower back and neck, performing these activities
2

At the time of his work stoppage, appellant was working four hours a day in a limited-duty job after he sustained
back, neck, and upper extremity injuries at work on January 28, 2011, case file number xxxxxx561, when snow fell
on him and knocked him to the ground.

2

caused the discs in his back and neck to rub against the spinal cord. He asserted that reaching up
and down to sort and case the mail made his neck hurt and sent sharp pains to his head.
Appellant stated that on October 8, 2011 he decided that he could not continue to perform such
work and that his attending physician indicated that he should stop work.
In an August 12, 2013 decision, OWCP affirmed its May 31, 2012 decision denying
appellant’s claim for a work-related injury. It cited Board precedent stating that an employee has
not met his or her burden of proof to establish a work-related condition where there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim. OWCP
stated, “The evidence is not sufficient to modify the decision dated May 31, 2012 because your
statement of December 6, 2012 differs from the original statement surrounding the circumstances
of your claim dated February 20, 2012 therefore there is doubt surrounding the circumstances
surrounding your claim.”
In an April 18, 2014 decision,3 the Board set aside OWCP’s August 12, 2013 decision,
finding that it improperly denied appellant’s claim finding that he did not establish the factual
component of his claim for a work-related condition. The Board further found that, although
appellant initially filed his claim on an inappropriate claim form, one for a recurrence of
disability, this was not a valid basis for the denial of his claim. The Board noted that, while
OWCP had converted the claim to one for traumatic injury, contrary to OWCP’s assertions,
appellant consistently submitted statements in which he claimed that he sustained an
occupational disease due to the duties he performed over an extended period after returning to
limited-duty work in September 2011. The Board found that appellant did in fact establish the
above-described work factors in connection with a claim for a work-related occupational disease
and that, as OWCP denied appellant’s claim on a factual basis, it failed to adequately evaluate
the medical evidence in light of these established work factors. The Board therefore remanded
the case to OWCP to consider the medical evidence and determine whether appellant had
sustained an occupational disease due to the accepted work factors. The complete facts of this
case are set forth in the Board’s April 18, 2014 decision and are incorporated herein by
reference.
By decision dated May 15, 2014, OWCP denied appellant’s claim, finding that he failed to
submit sufficient medical evidence in support of his claim that he sustained a neck or lower back
injury in the performance of duty on October 8, 2011.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that an injury was sustained in the performance
of duty as alleged, and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 These are essential elements of each and

3

Docket No. 14-94 (issued April 18, 2014).

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

every compensation claim regardless of whether the claim is predicated upon a traumatic injury
or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
Appellant has the burden of establishing by the weight of the substantial, reliable, and
probative evidence, a causal relationship between his claimed lower back and neck conditions and
his federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.7
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates his claimed neck and lower back conditions to the
factors of his employment he alleges caused the progression of his condition. For this reason, he
has not discharged his burden of proof to establish his claim that these conditions were sustained
as an occupational disease in the performance of duty.
Dr. Lattuga’s January 16, 2012 report noted appellant’s complaints of neck and upper and
lower extremity pain and presented diagnoses of cervical spine sprain, radiculopathy, and
herniated nucleus pulposus and only generally attributed these conditions to employment factors.
He advised that appellant had been severely symptomatic since his January 28, 2011 accident
and rated his pain as an eight on a scale of 1 to 10. Dr. Lattuga related that appellant had daily,
constant, and persistent complaints of neck, back, arm, and leg pain with upper and lower
extremity radiation and associated numbness, tingling, and dysesthesias. Appellant asserted that
5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

the pain was aggravated by daily activities such as lifting, carrying, bending, standing/sitting for
prolonged periods of time, and ascending/descending stairs.
Dr. Lattuga’s report did not provide a probative, rationalized medical opinion that the
claimed conditions or disability were causally related to employment factors. His opinion on
causal relationship is of limited probative value as it does not contain any medical rationale as to
how or why appellant’s claimed neck and lower back conditions were currently affected by or
related to factors of employment.8 Dr. Lattuga did not sufficiently describe appellant’s job duties
or explain the medical process through which such duties would have been sufficient to cause the
claimed conditions. His opinion is of limited probative value as it does not contain any medical
rationale explaining how appellant’s job duties physiologically caused the diagnosed neck and
lower back conditions over a period of exposure to those duties. Dr. Lattuga’s January 16, 2012
report thus did not constitute adequate medical evidence to establish that appellant’s claimed
neck and lower back conditions were causally related to his employment.
OWCP advised appellant of the evidence required to establish his claim. However,
appellant failed to submit such evidence. Consequently, he has not met his burden of proof to
establish that his claimed neck and lower back conditions were causally related to his
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that his
claimed neck and lower back conditions were sustained in the performance of duty.

8

William C. Thomas, 45 ECAB 591 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

